Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 09/15/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driessen (US 2534702).
As regarding claim 1, Driessen discloses the claimed invention for a wear-levelling apparatus for a cyclone, comprising: an upper section defining an upper portion (28) of a frusto-conical channel configured to receive material for delivery to a lower portion (39) of the channel; a bearing assembly (col 2 ln 16-30) connected to the upper 
As regarding claim 2, Driessen discloses all of limitations as set forth above.  Driessen discloses the claimed invention for wherein the bearing assembly comprises: an upper race (31) fixed to the upper section; a lower race (33) fixed to the lower section; and one or more rolling elements (32’, 34-35) between the upper race and the lower race.
As regarding claim 3, Driessen discloses all of limitations as set forth above.  Driessen discloses the claimed invention for an actuator (operator push onto a tip portion of 33 to rotate) configured to drive rotation of the lower section.
As regarding claim 7, Driessen discloses all of limitations as set forth above.  Driessen discloses the claimed invention for a guard housing (31 covering a portion of pin 32’) enclosing the bearing assembly.
As regarding claim 12, Driessen discloses all of limitations as set forth above.  Driessen discloses the claimed invention for a cyclone comprising the wear-levelling apparatus and a control unit (operator) operable to control the rotation of the upper and/or lower sections of the wear-levelling apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Driessen (US 2534702) as applied to claim 1 above, and further in view of Martin et al (US 20050069016; hereinafter Martin).
As regarding claim 8, Driessen discloses all of limitations as set forth above.  Driessen discloses the claimed invention except for wherein the lower section includes (i) a replaceable liner mounted on an internal wall thereof, and (ii) one or more sensors mounted in or near the replaceable liner that detect a thickness of the replaceable liner.
Martin teaches wherein the lower section includes (i) a replaceable liner mounted on an internal wall thereof, and (ii) one or more sensors mounted in or near the replaceable liner that detect a thickness of the replaceable liner.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the lower section includes (i) a replaceable liner mounted on an internal wall thereof, and (ii) one or more sensors ([0053]) mounted in or near the replaceable liner that detect a thickness of the replaceable liner as taught by Martin in order to detect the liner wear.
.
Allowable Subject Matter
Claims 4-6, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 4 contains allowable subject matter because prior art does not teach fairly suggested wherein the actuator is a motor comprising an output pinion configured to engage the bearing assembly.
Claims 5-6 depend on claim 4; and hence are also allowed.
Claim 9 contains allowable subject matter because prior art does not teach fairly suggested wherein the one or more sensors comprise an ultrasonic sensor.
Claim 11 contains allowable subject matter because prior art does not teach fairly suggested wherein the control unit is operable to convey a service signal to a remote interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.